DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
The "forward gear mechanism"(claim 1) must be shown or the features canceled from the claims.  The examiner notes that the written description states that the forward gear mechanism includes a shift fork 57 and forward gear assembly but no such forward gear assembly is shown in the figures such that the claimed forward gear mechanism is also not shown (i.e., fully).
Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 4 the term “inconsistent” and “consistent” are relative terms recited without reference frame (i.e., inconsistent with respect to what element or standard) and is thus unclear.
In claim 4 the use of the term “stroke” with respect to the cams is unclear since applicant’s cams are rotational rather than reciprocal.  That is to say that a cam may cause an element riding thereon to incur a stroke but the cam itself incurs a rotational cycle rather than stroke. 
The limitation “the gear shifting cam is at the lowest gear” (claim 7) lacks proper antecedent basis for “the lowest gear”.
The claim 8 terms “consistent”, “corresponds” and “inconsistent” are relative terms recited without reference frame and are thus unclear (e.g., consistent/inconsistent in what way and corresponds in what manner?)  Further “the lowest gear” lacks proper antecedent basis.
The claim 9 recitation “a gear disc of a driven gear of the reduction gear” is unclear as to how many elements are being claimed.  For instance are the driven gear 2
It is unclear if “a transmission” (line 1 of claim 14) it to refer to the same element as the previously recited “a transmission (line 1 of claim 1) or to an additional element. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by CN101078437.
Claim 1.  A gear shifting assembly of a transmission, comprising a P-gear mechanism (41, 42) and a forward-gear mechanism (331), wherein the gear shifting assembly further comprises a drive mechanism (30, 31 and/or 311) and a shifting mechanism (322, 323), and wherein the shifting mechanism is configured to be capable of switching the drive mechanism so that the P-gear mechanism or the forward-gear mechanism is in an operational state (the prior art structure bolded above is presumed inherently capable of perform the claimed function italicized above).3 
Claim 2.  The gear shifting assembly according to claim 1, wherein a power output end (end of 30, 31 and/or 311) of the drive mechanism is connected with a transmission shaft (32), and the shifting mechanism comprises a P-gear cam (323) and a gear shifting cam (322) each disposed on the transmission shaft, wherein curved surfaces of the contours of the P-gear cam and the gear shifting cam satisfy the following condition: switching to a parking state is not allowed in the process of shifting the forward gears by the gear shifting cam (in that the parked state has the curved surfaces of 323 and 322  cause 42 to engage lockingly with 347 which locks the entire assembly such that shifting can only be achieved when the curved surfaces do not cause the parked state).  
Claim 3.  The gear shifting assembly according to claim 2, wherein the curved surface of the contour of the P-gear cam comprises a first P-gear curved surface segment (any segment of the curved surface of 323) and a second P-gear curved surface segment (any second segment of the curved surface of 323) distributed in a circumferential direction of the transmission shaft, the curved first gear- shifting curved surface (any first segment of the curved surface of 322) segment and a second gear-shifting curved surface segment (any second segment of the curved surface of 322) distributed in the circumferential direction of the transmission shaft, and positional relationship of the first P-gear curved surface segment, the second P-gear curved surface segment, the first gear-shifting curved surface segment and the second gear-shifting curved surface segment in the circumferential direction of the transmission shaft are set to not allow switching to the parking state in the process of shifting of the forward gears by the gear shifting cam (in that the parked state has the curved surfaces of 323 and 322  cause 42 to engage lockingly with 347 which locks the entire assembly such that shifting can only be achieved when the curved surfaces do not cause the parked state).  
Claim 4.  The gear shifting assembly according to claim 3, wherein the first gear-shifting curved surface segment has curvatures inconsistent (as best understood, see 35 USC 112 rejections above) in the circumferential direction of the transmission shaft, and an extension range thereof corresponds (see structural correspondence of elements in figures) to an operational rotation angle of the gear shifting cam; the first P-gear curved surface segment has curvatures consistent (as best understood, see 35 USC 112 rejections above) in the circumferential direction of the transmission shaft, and an extension range thereof corresponds (see structural correspondence of elements in figures) to a non-operational rotation angle of the P-gear cam, wherein a stroke of the P-gear cam is in the first P-gear curved surface 
Claim 6.  The gear shifting assembly according to claim 3, wherein the forward-gear mechanism comprises a shift fork (331) and a forward-gear assembly (342, 343), wherein one end (top end of 331 as seen in fig.2) of the shift fork is slideably disposed in a cam groove of the gear shifting cam, and the other end (bottom end of 331 as seen in fig.2) of the shift fork is connected to the forward-gear assembly such that the forward-gear assembly can be at different forward gears (342, 343) as the shift fork slides when a stroke of the gear shifting cam is in the first gear-shifting curved surface segment.  
Claims 8 is very unclear as detailed in the 35 USC 112 rejections above.  However, in the interest of compact prosecution the examiner notes that the art appears to meet the claim in a broad manner as best understood.4 
Claim 14.  A transmission (see fig.2), comprising the gear shifting assembly according to claim 1.  
Claim 15.  An automobile (see fig.1A), comprising the gear shifting assembly according to the transmission according to claim 14.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN101078437.
Claim 5.  The cams are not expressly disclosed as having an operational rotation angle ranging from 0 to +/- 180 degrees, respectively.  However, there is no evidence of record of any unexpected/unpredictable results from the claimed range.  Rather, the rotation angle appears to be a result effective variable having only predictable results.  As the operational angle increases for a cam of given max lift and rotation speed, the speed of displacement of the object riding on the cam will generally decrease and vice versa.  A cam that only requires 30 degrees of rotation to reach max lift will cause a faster motion in the object riding thereon than a cam that requires 200 degrees of rotation to achieve the same max lift (for a given cam rotational speed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to find the optimum working 5
Claim 7.  The examiner takes Official Notice that it was extremely well known in the transmission art to be desirable to park with the lowest gear engaged since neutral or higher gears provide lesser resistance to roll of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the contours of the P-gear cam and the gear shifting cam to allow switching to a parking state when the gear shifting cam is at the lowest gear (as best understood, see 35 USC 112 rejections above).  
Claim 11-13.  The prior art gear shifting cam is fixed to rotate with the transmission shaft rather than be axially sliding/biased thereon.  The examiner takes official notice that it was extremely well known in the transmission art for a cam to slide axially on the shaft with biasing elements (springs/seats/stop rings) on opposite 

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The examiner notes that DE102014018469 teaches a P-gear cam disposed in a middle portion of a gear disc/driven gear/reduction gear, as well as a P-gear link (see figures 1 and 2) to have been known in general.  However, the prior art does not provide any teaching, suggestion or motivation to modify CN101078437 in light of DE102014018469 to obtain the entirety of applicant's claim 9 particulars, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claim 9 invention.  Claim 10 depends from claim 9 and thus would similarly be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        
        	
        4 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        5 See MPEP 2144.05 II regarding routine optimization which states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)… see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages… In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions… The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation… in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions…  Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”